UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x

 Tianxiong Yin                                                           STIPULATION AND
 Changshun Jin                                                           ORDER OF DISMISSAL
                                                                         WITHOUT PREJUDICE

                                  Plaintiffs,                            Civil Action No.
                            v.                                           CV-19-5391


 Kevin McAleenan, Acting Secretary                                       (Cogan, J.)
       Department of Homeland Security
 Kenneth Cuccinelli, Acting Director
       U.S. Citizenship and Immigration Services

                                   Defendants.




---------------------------------------------------------------------x


                 IT IS HEREBY STIPULATED AND AGREED, by and between the parties to the

above-captioned action that:

                 1. This action shall be dismissed without prejudice, with each party to bear its own

costs, expenses, and fees.

                 2. The Clerk of the Court is directed to enter judgment accordingly.


Dated: New York, New York
       October 21, 2019                              Stuart Altman
                                                     Attorney at Law
                                                     2 Allen Street
                                                     Suite 3G
                                                     New York, New York 10002

                                            By:      /s/ Stuart Altman
                                                     Stuart Altman
                                              Yin et al. v. McAleenan et al., 19-cv-5391 (Cogan, J.)
                                           Stipulation and Order of Dismissal Without Prejudice
                                                                                             Page 2




Dated: Brooklyn, New York             RICHARD P. DONOGHUE
       October 21, 2019               United States Attorney
                                      Attorney for Defendants
                                      Eastern District of New York
                                      271 Cadman Plaza East
                                      Brooklyn, New York 11201


                                By:   /s/ Jeanne L. Hughes
                                      Jeanne L. Hughes
                                      Special Assistant U.S. Attorney
                                      (202) 251-9773
                                      Jeanne.L.Hughes@uscis.dhs.gov
                                      Jeanne.Hughes@usdoj.gov




SO ORDERED this
____
21st day of ________________,
             October          2019
Digitally signed by Brian M.
Cogan
HONORABLE BRIAN M. COGAN
United States District Judge
